DETAILED ACTION
Note
This Non-Final Office Action supersedes the Non-Final Office Action sent on 4/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
Claim 15 is directed to computer readable medium. Computer readable medium, as recited in claims and the disclosure could include transitory signals. In order for a computer readable medium claim to be statutory, the claim must be recited in a way to exclude transitory media. Examiner suggests using language similar to “non-transitory computer readable medium” instead of “computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIEN et al (US 2018/0139652) in view of WON et al (US 2020/0178158)
Regarding claim 1, 8, 15  LIEN et al (US 2018/0139652) discloses method performed by a transmitting station (STA) of a wireless network system (LIEN: Fig. 4, a terminal, equivalent to transmitting station), comprising: 
determining an access class (AC) of a traffic (LIEN: Fig. 8, Fig. 4, ¶44-45, for a traffic to be transmitted from a terminal, an access class/category is determined i.e. the access channel out of a plurality of access channel with respective traffic load condition is determined), wherein the AC of the traffic is determined as a first AC at a first likelihood and determined as a second AC at a second likelihood, and wherein a sum of the first likelihood and the second likelihood is equal to 1 (LIEN: ¶45-47, a first channel (Access Category) has a corresponding first probability and the second channel has a corresponding second probability, as determined by the terminal; N is equal to two and the total probability values is 1); and transmitting the traffic based on the determined AC of the traffic (LIEN: ¶47, Fig. 4, the terminal performs the transmission of its traffic using a channel selected (access class/category selected) based on the probability).
LIEN remains silent regarding the wireless network being wireless local area network (WLAN); and the access class being an access category; and the traffic being of a first class traffic. 
WON et al (US 2020/0178158) discloses the wireless network being wireless local area network (WLAN) (WON: ¶209, local area network that is wireless); and the access class being an access category; and the traffic being of a first class traffic (WON: ¶34, ¶32, different slice is associated with a different QoS/class of traffic at a UE/STA; the class of traffic in terms of slice is determined at the UE; ¶40-42, an access category is determined to be for a first class of traffic).
A person of ordinary skill in the art working with the invention of LIEN  would have been motivated to use the teachings of WON as it provides an extra layer of traffic management when decision is made for different classes/service types on top of different barring category.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN with teachings of WON in order to improve traffic management granularity for more complex traffic variety.

Regarding claim 2, 9,  LIEN modified by WON discloses method of claim 1/8, wherein the first AC is an access category for low latency traffic, and wherein the low latency traffic is a traffic that is required to be transmitted within a threshold time (WON: ¶37, URLLC (low latency traffic) is prioritized over at least one other class of traffic and is transmitted with a threshold time (threshold time equal to a time to transmit the at least one other class of traffic)).

Regarding claim 3, 10, LIEN modified by WON discloses method of claim 1/8, wherein the second AC is an access category for audio traffic (WON: ¶126, ¶103, ¶86, a voice traffic is associated with a second/another Access Category).


Regarding claim 5, 12, LIEN modified by WON discloses method of claim 1/8, further comprising: determining an AC of a second class traffic, wherein the AC of the second class traffic is determined as a first AC at a third likelihood and as a second AC at a fourth likelihood, and wherein a sum of the third likelihood and the fourth likelihood is equal to 1 (WON: ¶34, ¶32, different slice is associated with a different QoS/class of traffic at a UE/STA; the classes of traffic in terms of slice is determined at the UE; ¶40-42, an access category is determined to be for a second class of traffic other than the first class of traffic; LIEN: ¶45-47, a first channel (Access Category) has a corresponding first probability and the second channel has a corresponding second probability, as determined by the terminal; N is equal to two and the total probability values is 1).

Regarding claim 6, 13, LIEN modified by WON discloses method of claim 2/9, wherein the first likelihood is determined based on at least one of a latency requirement of the first class traffic, a buffer status of the transmitting STA, and a number of transmission sessions performed based on an access category for the low latency traffic during a predetermined time duration (LIEN: ¶44-45, probability value is determined based on the access class/category parameter value; WON: Fig. 3, 320-330, ¶41, the user device/STA determines an access category based on a latency requirement (i.e. based on the application type or network slice)).

Regarding claim 7, 14 LIEN modified by WON discloses method of claim 1/8, further comprising: determining a class for a first traffic, wherein the class for the first traffic is determined based on at least one of a latency requirement of the first traffic, and a buffer status of the transmitting STA (WON: ¶41, ¶44, based on the traffic being URLLC i.e. a low latency traffic, a network slice is associated with it).

Claim 4, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIEN et al (US 2018/0139652) in view of WON et al (US 2020/0178158) as applied to claim 1 above, further in view of ARDELI et al (US 2016/0036657)  .


Regarding claim 4, 11, LIEN modified by WON discloses method of claim 1/8, wherein, the first class traffic determines its AC as one of the first AC and the second AC (LIEN: ¶45-47, a first channel (Access Category) has a corresponding first probability and the second channel has a corresponding second probability, as determined by the terminal; N is equal to two and the total probability values is 1).
LIEN modified by WON remains silent regarding, however ARDELI et al (US 2016/0036657) discloses after the determination and if the first class traffic is transmitted as much as a predetermined number of packets, the AC of the first class traffic is once again determined (ARDELI: ¶48, for each new session the access category is redetermined and updated; the session duration predetermines a number of packets).
A person of ordinary skill in the art working with the invention of LIEN modified by WON would have been motivated to use the teachings of ARDELI as it provides a way to enhance the dynamic management of the access control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIEN modified by WON with teachings of ARDELI in order to enhance dynamic access control.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461